Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-18-00650-CV

                               IN THE INTEREST OF A.M.S., a Child

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-PA-02129
                             Honorable Susan D. Reed, Judge Presiding 1

            BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant cannot afford to pay costs of court; no costs are taxed in this appeal.

        SIGNED January 9, 2019.


                                                        _____________________________
                                                        Patricia O. Alvarez, Justice




1
  The Honorable Stephani Walsh is the presiding judge of the 45th District Court. The Honorable Susan D. Reed was
sitting by assignment.